DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 22 June 2022.
Claims 1-9, 11, 13-22 are presented for examination.
Claims 1-9, 11, 13-20 are amended.
Claims 10 and 12 are cancelled.
Claims 21-22 are added.

Response to Argument
Applicant’s arguments filed in the amendment filed on 22 June 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued that “Applicant respectfully submits that the process of claim 1 does not cover concepts that involve those performed in the human mind. For example, the following clause in combination with the remaining elements of claim 1 would not be performed in the human mind: "identifying, by the controller, a first subsystem associated with the first log file, based on the log file vector associated with the first log file and a classification model that classifies the log file vector, wherein the classification model was trained based on log file vectors derived from training log files.
The classifying of a log file vector by a classification model trained based on log file vectors derived from training log files cannot be performed in the human mind.”
Examiner respectfully disagrees.
The “training” the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
For examiner, other than “training,” nothing in the limitations that prevent comparing vectors to be performed in human mind.
Applicant argued that “Moreover, the Office Action erred by not providing any evaluation of the Specification of the present application to assess whether the claimed subject matter improves computer functionality or the relevant technology, as required under Prong 2 of Step 2A. This constitutes a further error of the § 101 rejection.”
Examiner respectfully disagrees.
The claim invention is comparing log vectors from different logs, which can be performed in human mind. It is merely Performing a mental process on a generic computer see MPEP 2106.04(a)(2)(III)(C) A Claim That Requires a Computer May Still Recite a Mental Process 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…”
Also, for analyzing log files by using computer see Field of Use and Technological Environment (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 18 May 2020. Therefore, Priority date of 30 April 2019 is given.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For Claim 1, which recites, “1. A method comprising: 
receiving, by a controller, a plurality of log files from one or more subsystems of a system, wherein a first log file of the plurality of log files includes a plurality of log lines associated with one or more events in the system, each log line of the plurality of log lines comprising at least one of a timestamp or a process identifier; 
generating, by the controller, a respective log line signature for each corresponding log line of the plurality of log lines of the first log file; 
converting, by the controller, each respective log line signature associated with each corresponding log line of from the plurality of log lines to a corresponding dimensional vector, to produce a plurality of dimensional vectors; 
generating, by the controller, a log file vector for the first log file, based on the plurality of dimensional vectors associated with the plurality of log lines of the first log file, wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;  
identifying, by the controller, a first subsystem associated with the first log file, based on the log file vector associated with the first log file and a classification model that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files; and
performing fault or anomaly analysis of the first log file and another log file determined to be associated with the first subsystem.”
(Step 1) The claim recites “A method comprising…” as drafted, is a method (process), which is a statutory category of invention.
(Step 2A-Prong One) The limitation of 
“generating, by the controller, a respective log line signature for each corresponding log line of the plurality of log lines of the first log file; 
converting, by the controller, each respective log line signature associated with each corresponding log line of from the plurality of log lines to a corresponding dimensional vector, to produce a plurality of dimensional vectors; 
generating, by the controller, a log file vector for the first log file, based on the plurality of dimensional vectors associated with the plurality of log lines of the first log file, wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;  
identifying, by the controller, a first subsystem associated with the first log file, based on the log file vector associated with the first log file and a classification model that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files; and
performing fault or anomaly analysis of the first log file and another log file determined to be associated with the first subsystem,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller,” “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller,” “subsystems” and “system” language, “generating,” “converting,” “generating” and “identifying,” in the context of this claim encompasses the user manually generating a respective log line signature for each corresponding log line of the plurality of log lines of the first log file; 
converting, each respective log line signature associated with each corresponding log line of from the plurality of log lines to a corresponding dimensional vector, to produce a plurality of dimensional vectors; 
generating, a log file vector for the first log file, based on the plurality of dimensional vectors associated with the plurality of log lines of the first log file, wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;  
identifying, a first subsystem associated with the first log file, based on the log file vector associated with the first log file and a classification model that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files; and
performing fault or anomaly analysis of the first log file and another log file determined to be associated with the first subsystemin his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “generating, by the controller, a respective log line signature for each corresponding log line of the plurality of log lines of the first log file; 
generating, by the controller, a log file vector for the first log file, based on the plurality of dimensional vectors associated with the plurality of log lines of the first log file, wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;”  also fells in the grouping of “Mathematical Concepts” (e.g. computing/calculating vectors and determine vector similarity). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “controller,” “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving, by a controller, a plurality of log files from one or more subsystems of a system, wherein a first log file of the plurality of log files includes a plurality of log lines associated with one or more events in the system, each log line of the plurality of log lines comprising at least one of a timestamp or a process identifier,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “controller,” “subsystems” and “system” to perform “receiving,” “generating,” “converting,” “generating,” “identifying” and “performing” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receiving” is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 2, which recites “comprising:
generating each respective log file of the plurality of log files by extracting log lines from a plurality of process log files, the log lines extracted from the plurality of process log files being related to the one or more event; and
grouping the extracted log lines from the plurality of process log files based on the process identifiers.”
 (Step 2A-Prong One) The limitation of 
“grouping the extracted log lines from the plurality of process log files based on the process identifiers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “grouping,” in the context of this claim encompasses the user manually grouping the extracted log lines from the plurality of process log files based on the process identifiers in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” which further narrowing step generating log files, in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein each log file from the plurality of log files is generating each respective log file of the plurality of log files by extracting log lines from a plurality of process log files, the log lines extracted from the plurality of process log files being related to the one or more event,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “receiving,” “generating,” “converting,” “generating” and “identifying,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “generated” is not sufficient to amount to significantly more than the judicial exception because “generated” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 3, which recites “wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function.”
(Step 2A-Prong One) The limitation of “wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “generating…hashing…,” in the context of this claim encompasses the user manually wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitation “wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function” also fells in the grouping of “Mathematical Concepts” (e.g. computing/calculating hashes with hash function). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “generating…hashing…,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 4, which recites “wherein the relationship between the first log line associated with the first dimensional vector and the second log line associated with the second dimensional vector is indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line.”
(Step 2A-Prong One) The limitation of “wherein the relationship between the first log line associated with the first dimensional vector and the second log line associated with the second dimensional vector is indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line” in the context of this claim encompasses the user manually wherein the relationship between the first log line associated with the first dimensional vector and the second log line associated with the second dimensional vector is indicative of one of a contextual similarity and a textual similarity between the first log line and the second log linein his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 5, which recites “further comprising removing a plurality of predefined words associated with the system from each log file of the plurality of log files.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional element – “removing a plurality of predefined words associated with the system from each log file of the plurality of log files,” where merely describes how to generally “apply” the concept of extracting/analyzing data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” MPEP 2106.04(a)(2)(III)(C)(3) “Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform extracting/analyzing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The other additional element, “removing” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of extracting/analyzing. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP 2106.04(a)(2)(III)(C)(3) “Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).
For claim 6, which recites “wherein the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors.”
(Step 2A-Prong One) The limitation of “wherein the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “calculating” in the context of this claim encompasses the user manually the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “wherein the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors;” also fells in the grouping of “Mathematical Concepts” (e.g. computing/calculating mean vectors). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “calculating” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 7, which recites “wherein the converting of each respective log line signature associated with each corresponding log line of the plurality of log lines to the corresponding dimensional vector comprises:
generating a string that includes a collection of multiple log line signatures generated from respective log lines of the plurality of log lines, and 
generating the respective log line signature based on the string including the collection of the multiple log line signatures.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional element – “generating a string that includes a collection of multiple log line signatures generated from respective log lines of the plurality of log lines, and generating the respective log line signature based on the string including the collection of the multiple log line signatures,” are Field of Use and Technological Environment (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional element, “generating a string that includes a collection of multiple log line signatures generated from respective log lines of the plurality of log lines, and generating the respective log line signature based on the string including the collection of the multiple log line signatures” are Field of Use and Technological Environment in conjunction with the abstract idea (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
For claim 8, which recites 
“receiving the training log files, wherein each training log file is associated with historic operations of the one or more subsystems of the system; 
generating a respective log line signature for each log line of a plurality of log lines of the plurality of training log files; 
converting each log line signature associated with each log line of the plurality of log lines of the training log file to a training dimensional vector, to produce a plurality of training dimensional vector;
generating, based on the plurality of training dimensional vector, a training log file vector for each corresponding training log file of the training log files to produce the training log file vectors, wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector; and 
training the classification model based on the training log file vectors.”
(Step 2A-Prong One) The limitation of 
“generating a respective log line signature for each log line of a plurality of log lines of the plurality of training log files; 
converting each log line signature associated with each log line of the plurality of log lines of the training log file to a training dimensional vector, to produce a plurality of training dimensional vector;
generating, based on the plurality of training dimensional vector, a training log file vector for each corresponding training log file of the training log files to produce the training log file vectors, wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector; and 
training the classification model based on the training log file vectors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems,” “system” and “classification model” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems,” “system” and “classification model” language, “generating,” “converting,” “generating” and “training,” in the context of this claim encompasses the user manually generating a respective log line signature for each log line of a plurality of log lines of the plurality of training log files; 
converting each log line signature associated with each log line of the plurality of log lines of the training log file to a training dimensional vector, to produce a plurality of training dimensional vector;
generating, based on the plurality of training dimensional vector, a training log file vector for each corresponding training log file of the training log files to produce the training log file vectors, wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector; and 
training …based on the training log file vectorsin his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector;
generating a training log file vector for a corresponding training log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;”  also fells in the grouping of “Mathematical Concepts” (e.g. computing vector and determine vector similarity). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems,” “system” and “classification model” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving a plurality of training log files of a system, wherein each training log file is associated with historic operations of a subsystem from one or more subsystems of the system,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems,” “system” and “classification model” to perform “receiving,” “generating,” “converting,” “generating” and “training,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receiving” is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 9, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Additionally, claim 9 recites the limitation of “performance of fault or anomaly analysis of the first log file and a second log file determined to be associated with the first subsystem based on a further log file vector generated for the second log file from dimensional vectors produced from log line signatures for log lines in the second log file” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “…performance fault or anomaly analysis…,” in the context of this claim encompasses the user manually performance of fault or anomaly analysis of the first log file and a second log file determined to be associated with the first subsystem based on a further log file vector generated for the second log file from dimensional vectors produced from log line signatures for log lines in the second log file in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, claim 9 recites additionally limitation “A non-transitory machine-readable storage medium comprising instructions executable by at least one processor of a log classification controller to,” where the claim recites additional element – using “medium,” “processor” and “controller” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “medium,” “processor” and “controller” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 11, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a medium claim having similar limitations as cited in claim 8. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 16, it is a system claim having similar limitations as cited in claims 1 and 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 8.
Further, Fu discloses newly added limitations “a plurality of log repositories comprising a plurality of logs, the plurality of log repositories connected to the plurality of subsystems, wherein each log repository containing one or more logs associated with at least one subsystem from the plurality of subsystems and wherein each log file includes a plurality of log lines associated with one or more events in the system, each log line from the plurality of log lines comprising at least one of a timestamp and a process identifier;” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Additionally, Fu discloses newly added limitations “a plurality of subsystems, each subsystem associated with one or more operations of the storage system;” and “a log classification controller comprising at least one processor and at least one non- transitory machine-readable storage medium comprising instructions executable by the at least one processor to,” where the claim recites additional element – using “controller.” “medium” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “controller.” “medium” and “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 17, it is a system claim having similar limitations as cited in claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 18, it is a system claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 19, it is a system claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3. 
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 21, which recites “wherein the generating of the respective log line signature based on the string including the collection of the multiple log line signatures uses a word embedding technique.”

(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional element – “wherein the generating of the respective log line signature based on the string including the collection of the multiple log line signatures uses a word embedding technique,” are Field of Use and Technological Environment (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional element, “wherein the generating of the respective log line signature based on the string including the collection of the multiple log line signatures uses a word embedding technique” are Field of Use and Technological Environment in conjunction with the abstract idea (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
For claim 22, it is a system claim having similar limitations as cited in claim 7. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah).
For claim 1, Fu discloses a method comprising: 
receiving, by a controller, a plurality of log files from one or more subsystems of a system, wherein a first log file of the plurality of log files includes a plurality of log lines associated with one or more events in the system, each log line of the plurality of log lines comprising at least one of a timestamp(Fu: paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…”); 
generating, by the controller, a respective log line signature for each corresponding log line of the plurality of log lines of the first log file (Fu: paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.” Where “a respective log line signature” is broadly interpreted as “Pattern” (e.g. “Pattern 1” or “Pattern 2”) Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...”); 
converting, by the controller, each respective log line signature associated with each corresponding log line of from the plurality of log lines to a corresponding dimensional vector, to produce a plurality of dimensional vectors; generating, by the controller, a log file vector for the first log file, based on the plurality of dimensional vectors associated with the plurality of log lines of the first log file (Fu: paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern repository. To identify each log file in a more simple way, each log file may be mapped to an n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.” Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...”)
wherein an angle as in “wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector” (Fu: paragraph [0009], “…with respect to a log file j among the multiple log files, matching each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; transforming the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and mapping the sequence f.sub.j to an n-dimensional vector..”, paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0060], “Since each log file has been mapped to an n-dimensional vector in step S506, then the log files are clustered by clustering multiple n-dimensional vectors that correspond to the multiple log files in step S508. In addition, since each log file represents an instance of one trouble/failure, failures occurring in the system can be clustered by clustering the n-dimensional vectors, i.e., each group resulting from the clustering indicates one trouble type of the at least one system.”
Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b” 
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “comparing the cosine similarity”)
Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” ); and 
identifying, by the controller, a first subsystem associated with the first log file, based on the log file vector associated with the first log file and a classification model (Fu: paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.” Paragraph [0094], “Where groups indicative of different failure types have been obtained, when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched” paragraph [0095], “…the calculating the similarity between a new log file and multiple vectors in at least one group in response to having received the new log file from a system comprises: based on the pattern repository in the above method, mapping the new log file to an n-dimensional vector; and calculating the similarity between the n-dimensional vector and the multiple vectors…”); and
performing fault or anomaly analysis of the first log file and another log file determined to be associated with the first subsystem (Fu: paragraph [0005], “In practical application and implementations such phenomenon may exist. For example, a server system A which a customer A is using has a trouble during running, a log file being recorded at this point is A, and through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem.” Paragraph [0006], “Technical engineer B conducts on-site inspection and retrieves the failing system's historic logs from a log database, and finds that the possible causes of the trouble and determines server system B also has a memory leak. Typically, technical engineers analyze log files, identify troubles, and perform troubleshooting. All these efforts are based on the Users (engineers) experience and require a lot of manual diagnosis” where “performing fault or anomaly analysis” is broadly interpreted as “analyze log files, identify troubles” paragraphs [0059]-[0060])
However, Fu does not explicitly disclose a process identifier;
wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;
that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files.
Wang discloses wherein an angle between a first dimensional vector of the plurality of dimensional vectors and a second dimensional vector of the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate numeric importance values. Term analyzer 101 then generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. For example, vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”
WHERE “a first dimensional vector” and “a second dimensional vector” are broadly interpreted as “vectors for the log lines” and “on pairs of vectors” where “A vector indicates a sequence of characterization values for a sequence of log terms in a log line”
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “a cosine similarity analysis on pairs of vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]).
However, Fu and Wang do not explicitly disclose a process identifier;
that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files.
Le discloses a process identifier (Le: Paragraph [0024], “…A record of a log file includes a string, where the string comprises several substrings…a record in a log file may include substrings pertaining to the following entities: process name, process ID, module path, symbol status, checksum, and time stamp…” WHERE process identifier” is broadly interpreted as “thread identifiers”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “IDENTIFYING HEADER LINES AND COMMENT LINES IN LOG FILES” as taught by Le, because it would provide Fu’s method with the enhanced capability of “…identify, without user input, boundaries of records in the log file 108. To accomplish such task, the record identifier component 120 can analyze the portion of the log file 108 referenced above, and can build a model of the portion of the log file 108…” (Le: paragraph [0034]) and “…can analyze text in the seventh line and can compare the text with other lines in the log file…” (Le: paragraph [0042]) (e.g. to identify association between log entry and process based on process ID)
However, Fu, Wang and Le do not explicitly disclose that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files.
Shah discloses that classifies the log file vector, wherein the classification model was trained based on training log file vectors derived from training log files (Shah: Paragraphs [0012]-[0013], “…a systems prognostics module or system may be configured to mine computational log data and/or to utilize physics based models to identify conditions of risk for a multi-element system…” Paragraphs [0043]-[0044], “…To predict fatal errors based on preceding log entries, in various embodiments, Support Vector Machine (SVM) based classifiers may be employed. For example, relevant information may be extracted from the RAS logs. Logs may be parsed, for example, one line at a time to extract values of different fields…a fixed window of log entries preceding each fatal error may be analyzed to create feature vectors. For example, a window describing the collection of lines may be based on a fixed number of lines, a fixed time window, or the like. As one example, a fixed window of 500 lines may describe a block of logs…”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “SYSTEMS AND METHODS FOR MONITORING SYSTEM PERFORMANCE AND AVAILABILITY” as taught by Shah, because it would provide Fu’s method with the enhanced capability of “…configured to mine computational log data and/or to utilize physics based models to identify conditions of risk for a multi-element system (e.g., a cloud based system including various edge devices or systems interconnected via a cloud arrangement)…” (Shah: paragraph [0012]) in order to “…At least one technical effect of various embodiments is improved determination of a future health of a multi-element system. At least one technical effect of various embodiments is improved determination of a future health of one or more aspects of a multi-element system. At least one technical effect of various embodiments is the providing of remedial measures to mitigate or otherwise address a future health concern or issue associated with at least one aspect of a multi-element system. At least one technical effect of various embodiments is improvement in the ability to utilize cloud or similar networking structures to leverage shared computing resources and/or to decrease the cost and increase the reach of complex systems, such as patient monitoring systems. At least one technical effect of various embodiments includes improved identification of indicators for predicting system faults and/or potential deterioration in quality of service in a multi-element system…” (Shah: paragraph [0014])
For claim 2, Fu, Wang and Le disclose the method of claim 1, comprising: 
generating each respective log file of the plurality of log files by extracting log lines from a plurality of process log files, the log lines extracted from the plurality of process log files being related to the one or more event (Fu: paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s).” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.”, paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern repository. To identify each log file in a more simple way, each log file may be mapped to an n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.” paragraphs [0059]-[0060], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…”)
grouping the extracted log lines from the plurality of process log files based on the process identifiers (Fu: paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…”)
However, Fu, Wang and Le do not explicitly disclose, grouping the extracted log lines from the plurality of process log files based on the process identifiers
Shah discloses grouping the extracted log lines from the plurality of process log files based on the process identifiers (Shah: paragraph [0033], “…At 204, the operational information obtained or collected at 202 is grouped. For example, the logs may be parsed and broken down into groups based on common features or keywords. For instance, the logs may be divided into blocks having predetermined numbers of lines, and histograms may be used to describe the blocks based on the occurrence of features and/or keywords within the blocks…” where “the process identifiers” is broadly interpreted as “features or keywords”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “SYSTEMS AND METHODS FOR MONITORING SYSTEM PERFORMANCE AND AVAILABILITY” as taught by Shah, because it would provide Fu’s method with the enhanced capability of “…configured to mine computational log data and/or to utilize physics based models to identify conditions of risk for a multi-element system (e.g., a cloud based system including various edge devices or systems interconnected via a cloud arrangement)…” (Shah: paragraph [0012]) in order to “…At least one technical effect of various embodiments is improved determination of a future health of a multi-element system. At least one technical effect of various embodiments is improved determination of a future health of one or more aspects of a multi-element system. At least one technical effect of various embodiments is the providing of remedial measures to mitigate or otherwise address a future health concern or issue associated with at least one aspect of a multi-element system. At least one technical effect of various embodiments is improvement in the ability to utilize cloud or similar networking structures to leverage shared computing resources and/or to decrease the cost and increase the reach of complex systems, such as patient monitoring systems. At least one technical effect of various embodiments includes improved identification of indicators for predicting system faults and/or potential deterioration in quality of service in a multi-element system…” (Shah: paragraph [0014])
For claim 4, Fu, Wang and Le disclose the method as claimed in claim 1, wherein the relationship between the first log line associated with the first dimensional vector and the second log line associated with the second dimensional vector is indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line (Fu: Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b”). 
Additionally, Wang also discloses wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate numeric importance values. Term analyzer 101 then generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. For example, vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]).
For claim 8, Fu, Wang and Le disclose the method as claimed in claim 1, further comprising: 
receiving the training log files, wherein each training log file is associated with historic operations of the one or more subsystems of the system (Fu: paragraph [0005], “…through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem” paragraph [0006], “…retrieves the failing system's historic logs…and determines server system B also has a memory leak…” paragraph [0007], “…it is desired that the technical solution can cluster existing historic log files into groups representing different failure types…upon receiving a new log file from another failing system, compare the new log file with historic log files in existing groups so as to categorize the new log file into a specific failure type…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.” Fig. 2 and Fig. 3 disclose subsystems and system.
WHERE “each training log file is associated with historic operations” is broadly interpreted as “retrieves the failing system's historic logs”
WHERE “training log file” is broadly interpreted as “historic log”
WHERE “training” is broadly interpreted as “learned” (e.g. “historic log files into groups representing different failure types…upon receiving a new log file from another failing system, compare the new log file with historic log files in existing groups so as to categorize the new log file into a specific failure type”)); 
generating a respective log line signature for each log line of a plurality of log lines of the plurality of training log files (Fu: paragraph [0006], paragraph [0007], paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.” Where “a respective log line signature” is broadly interpreted as “Pattern” (e.g. “Pattern 1” or “Pattern 2”) Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” paragraph [0094]); 
converting each log line signature associated with each log line of the plurality of log lines of the training log file to a training dimensional vector, to produce a plurality of training dimensional vector; generating, based on the plurality of training dimensional vector, a training log file vector for each corresponding training log file of the training log files to produce the training log file vectors (Fu: paragraph [0006], paragraph [0007], paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern repository. To identify each log file in a more simple way, each log file may be mapped to an n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.” Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” paragraph [0094]); 
“wherein an angle” as in “wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector” (Fu: paragraph [0006], paragraph [0007], paragraph [0009], “…with respect to a log file j among the multiple log files, matching each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; transforming the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and mapping the sequence f.sub.j to an n-dimensional vector..”, paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0060], “Since each log file has been mapped to an n-dimensional vector in step S506, then the log files are clustered by clustering multiple n-dimensional vectors that correspond to the multiple log files in step S508. In addition, since each log file represents an instance of one trouble/failure, failures occurring in the system can be clustered by clustering the n-dimensional vectors, i.e., each group resulting from the clustering indicates one trouble type of the at least one system.” Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b” 
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “comparing the cosine similarity”)
Paragraph [0094], Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” )
training the classification model based on the training log file vectors (Fu: paragraph [0006], paragraph [0007], paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.” paragraph [0094]).
However, Fu does not explicitly disclose wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector.
Wang discloses wherein an angle between a first training dimensional vector of the plurality of training dimensional vectors and a second training dimensional vector of the plurality of training dimensional vectors is indicative of a relationship between a first log line associated with the first training dimensional vector and a second log line associated with the second training dimensional vector (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate numeric importance values. Term analyzer 101 then generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. For example, vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”
WHERE “a first dimensional vector” and “a second dimensional vector” are broadly interpreted as “vectors for the log lines” and “on pairs of vectors” where “A vector indicates a sequence of characterization values for a sequence of log terms in a log line”
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “a cosine similarity analysis on pairs of vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]).
For claim 9, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Additionally, Fu discloses additionally limitation “A non-transitory machine-readable storage medium comprising instructions executable by at least one processor of a log classification controller to:” (Fu: paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium…”);
performance of fault or anomaly analysis of the first log file and a second log file determined to be associated with the first subsystem based on a further log file vector generated for the second log file from dimensional vectors produced from log line signatures for log lines in the second log file (Fu: paragraph [0005], “In practical application and implementations such phenomenon may exist. For example, a server system A which a customer A is using has a trouble during running, a log file being recorded at this point is A, and through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem.” Paragraph [0006], “Technical engineer B conducts on-site inspection and retrieves the failing system's historic logs from a log database, and finds that the possible causes of the trouble and determines server system B also has a memory leak. Typically, technical engineers analyze log files, identify troubles, and perform troubleshooting. All these efforts are based on the Users (engineers) experience and require a lot of manual diagnosis” where “performing fault or anomaly analysis” is broadly interpreted as “analyze log files, identify troubles” paragraph [0009], “…with respect to a log file j among the multiple log files, matching each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; transforming the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and mapping the sequence f.sub.j to an n-dimensional vector..”, paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0060], “Since each log file has been mapped to an n-dimensional vector in step S506, then the log files are clustered by clustering multiple n-dimensional vectors that correspond to the multiple log files in step S508. In addition, since each log file represents an instance of one trouble/failure, failures occurring in the system can be clustered by clustering the n-dimensional vectors, i.e., each group resulting from the clustering indicates one trouble type of the at least one system.”
Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b” 
Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...”)
For claim 11, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 15, it is a medium claim having similar limitations as cited in claims 1 and 8. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 8.
For claim 16, it is a system claim having similar limitations as cited in claims 1 and 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 8.
Additionally, Fu discloses newly added limitations A storage system, comprising: a plurality of subsystems, each subsystem associated with one or more operations of the storage system (Fu: paragraph [0005], “…through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem” paragraph [0006], “…retrieves the failing system's historic logs…and determines server system B also has a memory leak…” Fig. 2 and Fig. 3 disclose logs are extracted from different systems); 
a plurality of log repositories comprising a plurality of logs, the plurality of log repositories connected to the plurality of subsystems, wherein each log repository containing one or more logs associated with at least one subsystem from the plurality of subsystems and wherein each log file includes a plurality of log lines associated with one or more events in the system, each log line from the plurality of log lines comprising at least one of a timestamp and a process identifier (Fu: paragraph [0032], “As illustrated in FIG. 2, logs of systems 1 210, 2 212 and N 214 correspond to logs 1 230, 2 232 and N 234, respectively, and when the system has a trouble or has encountered a failure, data related to the trouble (hereinafter also referring to a failure) are recorded in a corresponding log. For example, when systems at different customers have troubles, a provider of the systems usually dispatches different engineers to tackle the troubles. At this point, an engineer 1 220 is dispatched to analyze log 1 230 and performs troubleshooting in system 1 210, an engineer 2 222 is dispatched to analyze log 2 232 and performs troubleshooting in system 2 212, etc.” paragraph [0035], “…the log files may come from the same or different systems…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…”);
a log classification controller comprising at least one processor and at least one non- transitory machine-readable storage medium comprising instructions executable by the at least one processor to (Fu: paragraph [0007], “…can cluster existing historic log files into groups representing different failure types (such as processor failure, memory leak, etc.)…” paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium…”):
Additionally, Wang also discloses a plurality of subsystems, each subsystem associated with one or more operations of the storage system (Wang: paragraph [0009], “FIG. 4 illustrates distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments.” paragraph [0016], “…detecting a new computer performance anomaly in a massive computer deployment is extremely difficult when the specific log text for that computer performance anomaly is still unknown. Advantageously, computer circuitry 100 can be configured to process massive amounts of unknown computer performance log text to learn and identify a multitude of different computer performance anomalies.” Paragraph [0043], “Server circuitry 404 receives…logs from client circuitry…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]) in order to “distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments” (Wang: paragraph [0009]).
For claim 18, it is a system claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah), and further in view of Yang et al. (U.S. Pub. No.: US 20180089424, hereinafter Yang).
For claim 3, Fu, Wang and Le disclose the method of claim 1.
However, Fu, Wang and Le do not explicitly disclose wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function.
Yang discloses wherein the generating of the respective log line signature for each corresponding log line of the plurality of log lines comprises hashing each corresponding log line using a predetermined hash function (Yang: paragraph [0043], “…to convert each row of the log file to a string, which can later be evaluated by one or more other operations for extraction, matching, hashing, etc., …” paragraph [0026], “p01 Filename/string Convert a text file into one line of string text…h01 String, hash function/number Hash a string or substring to a number…” Fig. 2A discloses inputting a log file from Android program, 2B discloses inputting a log file from Windows program, and 2C discloses outputting hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “METHODS AND APPARATUS TO IMPROVE FEATURE ENGINEERING EFFICIENCY WITH METADATA UNIT OPERATIONS” as taught by Yang, because it would provide Fu’s method with the enhanced capability of “…to improve feature engineering efficiency with metadata unit operations…” (Yang: paragraph [0003]) (e.g. converting each string into a hash with unique hash value).
For claim 13, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 19, it is a system claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3. 
Claims 7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah), and further in view of Yang et al. (U.S. Pub. No.: US 20180089424, hereinafter Yang), and further in view of Xu et al. (U.S. Pub. No.: US 20190095417, hereinafter Xu3).
For claim 7, Fu, Wang and Le disclose the method of claim 3, wherein the converting of each respective log line signature associated with each corresponding log line of the plurality of log lines to the corresponding dimensional vector.
However, Fu, Wang and Le do not explicitly disclose comprises:
generating a string that includes a collection of multiple log line signatures generated from respective log lines of the plurality of log lines, and 
generating the respective log line signature based on the string including the collection of the multiple log line signatures
Xu3 discloses comprises: generating a string that includes a collection of multiple log line signatures generated from respective log lines of the plurality of log lines (Xu3: claim 9, “…wherein the predicting includes aggregating clusters of the latent representation vectors into a single representative vector.” WHERE “a string” is broadly interpreted as “single representative vector”), and 
generating the respective log line signature based on the string including the collection of the multiple log line signatures (Xu3: claim 9, “…wherein the predicting includes aggregating clusters of the latent representation vectors into a single representative vector.” WHERE “the respective log line signature” is broadly interpreted as “single representative vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “CONTENT AWARE HETEROGENEOUS LOG PATTERN COMPARATIVE ANALYSIS ENGINE” as taught by Xu3, because it would provide Fu’s method with the enhanced capability of “…identifying and removing those semantically similar but syntactically different log patterns 155 in both multi-subcomponent analysis and system failure classification situations can improve the log-based system failure management engine…” (Xu3: paragraph [0020]).
For claim 21, Fu, Wang and Le disclose the method of claim 7, wherein the generating of the respective log line signature based on the string including the collection of the multiple log line signatures uses a word embedding technique (Xu3: claim 9, “…wherein the predicting includes aggregating clusters of the latent representation vectors into a single representative vector.” Paragraph [0023], “…The WMD distance measures the dissimilarity between two log patterns as the minimum amount of distance that the embedded words of one log pattern need to “travel” to reach the embedded words of another log pattern. Based on the pair-wise WMD distance among all log patterns, the content aware heterogeneous log pattern comparative analysis engine 200 employs a density based clustering method to group semantically similar log patterns.” Paragraph [0030], “The pattern latent representor 250 can first employ a word to vector (word2vec) technique for individual pattern field embedding.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “CONTENT AWARE HETEROGENEOUS LOG PATTERN COMPARATIVE ANALYSIS ENGINE” as taught by Xu3, because it would provide Fu’s method with the enhanced capability of “…identifying and removing those semantically similar but syntactically different log patterns 155 in both multi-subcomponent analysis and system failure classification situations can improve the log-based system failure management engine…” (Xu3: paragraph [0020]).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah), and further in view of ERTL et al. (U.S. Pub. No.: US 20190386819, hereinafter ERTL).
For claim 5, Fu, Wang and Le disclose the method as claimed in claim 1.
However, Fu, Wang and Le do not explicitly disclose, further comprising removing a plurality of predefined words associated with the system from each log file of the plurality of log files. 
ERTL discloses further comprising removing a plurality of predefined words associated with the system from each log file of the plurality of log files (ERTL: paragraph [0127], “…Following step 902 filters the log message data of the log entries by e.g. remove numeric data or special characters from the log line…” Fig. 2A discloses inputting a log file from Android program, 2B discloses inputting a log file from Windows program, and 2C discloses outputting hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “Method And System For Log Data Analytics Based On SuperMinHash Signatures” as taught by ERTL, because it would provide Fu’s method with the enhanced capability of “…The intention of removing such data from the log lines is to remove variable parts of otherwise similar log message…” (ERTL: paragraph [0127]) for “…a fast and accurate determination of the degree of similarity between complex input data would benefit from such an improved mechanism…” (ERTL: paragraph [0009]).

Claims 6, 14  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah), and further in view of Xu et al. (U.S. Pub. No.: US 20190073406, hereinafter Xu2).
For claim 6, Fu, Wang and Le disclose the method as claimed in claim 1. 
However, Fu, Wang and Le do not explicitly disclose wherein the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors. 
Xu2 discloses wherein the generating of the log file vector for the first log file based on the plurality of dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors (Xu2: paragraph [0033], “…the mean vector can be calculated for each of the clusters generated at block 310 by averaging all the log vectors within each cluster…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “SYSTEM FAILURE PREDICTION USING LONG SHORT-TERM MEMORY NEURAL NETWORKS” as taught by Xu, because it would provide Fu’s method with the enhanced capability of “…A method system for failure prediction includes clustering log files according to structural log patterns. Feature representations of the log files are determined based on the log clusters. A likelihood of a system failure is determined based on the feature representations using a neural network. An automatic system control action is performed if the likelihood of system failure exceeds a threshold…” (Xu: paragraph [0005]).
For claim 14, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Claim 17 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Shah et al. (U.S. Pub. No.: US 20170257304, hereinafter Shah),  and further in view of Xu et al. (U.S. Pub. No.: US 20190095417, hereinafter Xu3).
For claim 17, it is a system claim having similar limitations as cited in claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 22, it is a non-transitory machine-readable storage medium claim having similar limitations as cited in claim 7. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169